Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146117                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  JUDITH JOHNSON,                                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 146117
                                                                   COA: 308722
                                                                   Wayne CC: 11-012647-AV
  MONICA JONES,
           Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 24, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2013                      _________________________________________
           h0320                                                              Clerk